Name: 82/360/EEC: Commission Decision of 14 May 1982 approving a programme relative to the processing and marketing of durum wheat in the central and southern areas of Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-06-10

 Avis juridique important|31982D036082/360/EEC: Commission Decision of 14 May 1982 approving a programme relative to the processing and marketing of durum wheat in the central and southern areas of Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 159 , 10/06/1982 P. 0039 - 0039*****COMMISSION DECISION of 14 May 1982 approving a programme relative to the processing and marketing of durum wheat in the central and southern areas of Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) (82/360/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), and in particular Article 5 thereof, Whereas on 8 February 1982 the Italian Government forwarded its programme relating to the processing and marketing of durum wheat in the provinces of Tuscany, the Marches, Abbruzzi, Laitium, Campagna, Molise, Barilicata, Opulia and Calabria; Whereas the said programme relates to the creation and modernization of durum wheat storage facilities with the aim of an improvement of cereal quality and a better balanced regional spread of these facilities and thus of an increase in the producers' income; whereas it constitutes, therefore, a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains the details required under Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of this sector; whereas the schedule for implementation of the programme does not exceed the time limit laid down in Article 3 (1) (g) of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme relating to the processing and marketing of durum wheat in the central and southern areas of Italy forwarded by the Italian Government pursuant to Regulation (EEC) No 355/77 on 8 February 1982 is hereby approved. Article 2 This Decision is addressed to Italy. Done at Brussels, 14 May 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1.